DETAILED ACTION
This action is response to communication:  response to amendments/arguments filed on 02/26/2021.
Claims 1-20 are currently pending in this application.  
No new IDS has been filed for this application.

Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of new grounds of rejection.  See amended rejection below. 

Claim Rejections - 35 USC § 112
The prior 112 rejections have been withdrawn in response to applicant’s amendments/argumetns..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-3, 7, 9-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. US Patent Application Publication 2018/0019867 (hereinafter Davis), in view of Kumar et al. US Patent Application Publication 2018/0315027 (hereinafter Kumar), and further in view of Ebrahimi et al. US Patent Application Publication 2017/0257358 (hereinafter Ebrahimi).

As per claim 1, Davis teaches a method comprising: at a network entity: obtaining a network packet including data (abstract, paragraph 19, and throughout with receiving transaction records); performing a deterministic mathematical computation on the data to produce a string of characters derived from the data (abstract, Figure 4, paragraph 25, wherein merkle root generated; root generated via hashing of each of the transaction records that are received); inserting an indication of the string of characters into the network packet (paragraph 23, wherein block header includes a sequence of pairs; see paragraph 24 wherein a pair comprises a merkle root; see paragraph 25 wherein merkle root are generated via hashing of the transaction records); providing the indication of the string of characters to a distributed ledger, wherein the distributed ledger stores the indication of the string of characters and records an indication of a time at which the indication of the string of characters was stored in the distributed ledger (paragraph 19, 20, and throughout wherein processing server receives transactions, processes them, and acts as a ledger; paragraph 23 wherein header is 
	Although Davis teaches providing the indication of the string of characters to a distributed ledger, Davis does not teach that this is based on a secret unique identifier.  However, using a secret unique identifier to provide information is well known in the art.  For example, see Kumar (Kumar teaches this several ways; see paragraph 101 wherein  devices may use nfc codes or codes displayed on devices for estalibhsing a secure connection; also see paragraph 101 and Figure 5 wherein messages are encrypted; also see paragraph 91 wherein key of client application may be used for encryption of data such as hashes).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Davis with Kumar.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more security by validating each party involved in a transaction  before initiating the transaction (paragraph 17). 
	Although the Davis combination teaches providing the network packet towards a destination, Davis as modified does not explicitly teach wherein the destination is configured to obtain the indication of the first string of characters from the distributed ledger and determine 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Davis combination with Ebrahimi.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security by managing identity of users to third parties (Ebrahimi paragraph 4).

	As per claim 2, the Davis combination teaches wherein providing the indication of the string of characters to the distributed ledger based on the secret unique identifier includes: establishing a connection to the distributed ledger using the secret unique identifier; and providing the string of characters to the distributed ledger, wherein the distributed ledger stores an identification of the network entity as having provided the string of characters to the distributed ledger based on the secret unique identifier (Kumar Figure 5, paragraph 101, and throughout with establishing secure connection using identity/keys; throughout the reference wherein ledgers include all transaction information; further, obvious over Davis, such as paragraph 27 wherein all transaction data is recorded in the block).
	As per claim 3, it would have been obvious wherein providing the indication fo the string of characters to the distributed ledger based on the secret unique identifier of the network enetity includes: encrypting the string of characters using the secret unique identifier to 
	As per claim 7, it would have been obvious over the Davis combination wherein the data is network configuration data for the destination (obvious over Davis; see paragraph 16 wherein data can be any type of data; further, it is noted that this limitation is non-functional descriptive language which holds no patentable weight). 
	As per claim 9, the Davis combination teaches wherein the deterministic mathematical computation is a hash computation and the string of characters is a digest (paragraph 25 wherein hashing is used to transform data; the result of a hash is a hash/digest).
	As per claim 10, the Davis combination teaches wherein the distribute ledger is a blockchain (abstract and throughout wherein the blocks stored in a blockchain).  
	Claim 11 is rejected using the same basis of arguments used to reject claim 1 above. 
	Claim 12 is rejected using the same basis of arguments used to reject claim 2 above.
	Claim  13 is rejected using the same basis of arguments used to reject claim 3 above.  
Claim 16 is rejected using the same basis of arguments used to reject claim 1 above. 
	Claim 17 is rejected using the same basis of arguments used to reject claim 2 above.
	Claim  18 is rejected using the same basis of arguments used to reject claim 3 above.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the Davis combination as applied above, and further in view of Rogers et al. US Patent Application Publication 2018/0041571 (hereinafter Rogers).

As per claim 4, the Davis combination teaches inserting data into the network packet (Davis paragraph 42 and throughout and inserting a timestamp (see rejection of claim 1) ), but does not explicitly teach wherein the indication of the time is an address identifying a location in the distributed ledger at which the time is stored in the distributed ledger.  However, inserting addresses where data to be found instead of the data itself is notoriously well known in the art.  For example, see Rogers (paragraph 63, wherein blockchains may hold the data itself or a pointer/link to an address in memory).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Davis combination with Rogers.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security by providing reliability (paragraph 23 and 24 of Roger)

Allowable Subject Matter
Claims 5, 6, 8, 14, 15, 19, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although claims 5-8, 14, 15, 19, and 20 include elements known in the art, the combination of such limitations as a whole are rendered non-obvious over the prior art of record, as provided above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JASON K GEE/Primary Examiner, Art Unit 2495